DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/20/2022.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney Daniel W. Roberts on Monday, August 8, 2022.

The application has been amended as follows: In the Amendment filed on 05/20/2022
Claim 11, lines 1-2, "Error! Reference source not found." has been changed to -- 10 --.
Claim 12, lines 1-2, "Error! Reference source not found." has been changed to -- 10 --.
Claims 4-6, 18-20, 25-31, and 39-41 have been canceled.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a vaporizer cartridge system comprising: a vaporizing device providing a receiving port for receiving a removable vaporizing cartridge with diffuser, and a dispensing trigger structured and arranged to engage the removable vaporizing cartridge with diffuser to dispense a predetermined amount of a liquid concentrate from within the removable vaporizing cartridge with diffuser; at least one removable vaporizing cartridge with diffuser including: a housing; a reservoir of liquid concentrate; a diffuser element; a metered dispenser structured and arranged to dispense from the reservoir into the diffuser element the predetermined amount of liquid concentrate.

In combination with all the limitations recited in the independent claim 16, the prior art of record does not anticipate nor render obvious a removable vaporizer cartridge comprising: a reservoir of liquid concentrate within a housing; a diffuser element; a first one-way valve disposed between the reservoir and the diffuser element; a dispensing plunger structured and arranged to apply a pre-determined force upon the reservoir to dispense from the first one-way valve a predetermined amount of liquid concentrate into the diffuser element; wherein the removable vaporizer cartridge is structured and arranged to be removably disposed within a vaporizing device, which is provided with a dispensing trigger structured and arranged to engage the dispensing plunger of the removable vaporizer cartridge.

In combination with all the limitations recited in the independent claim 32, the prior art of record does not anticipate nor render obvious a method of vaporizing liquid concentrate with a portable vaporizing device, comprising: receiving a first removable vaporizing cartridge having; a reservoir of liquid concentrate within a housing; a diffuser element; a first one-way valve disposed between the reservoir and the diffuser element; a dispensing plunger structured and arranged to apply a pre-determined force upon the reservoir to dispense from the first one-way valve a predetermined amount of liquid concentrate into the diffuser element; inserting at least a portion of the first removable vaporizing cartridge into a vaporizing device with a receiving port structured and arranged to receive the first removable vaporizing cartridge, and a dispensing trigger structured and arranged to engage the dispensing plunger to dispense the predetermined amount of a liquid concentrate from within the removable vaporizing cartridge into the diffuser element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831